                                           Gundersen Lutheran Admin Svcs     1900 South Avenue La Crosse, WI 54601-5467
Name                       Company                                          Employee ID        Pay Period Begin       Pay Period End            Check Date         Check Number
Veronica Novak             Gundersen Lutheran Admin Svcs                                            03/09/2020            03/22/2020            03/30/2020

                                    Hours Worked                Gross Pay       Pre Tax Deductions           Employee Taxes    Post Tax Deductions                      Net Pay
Current                                    72.75                 1,600.87                     0.00                   372.30                   0.00                     1,228.57
YTD                                       462.00                10,299.95                  314.55                  2,310.06                 71.46                      7,603.88

                                         Earnings                                                                                   Employee Taxes
Description              Dates                       Hours        Rate         Amount               YTD    Description                                   Amount            YTD
2nd Shift                                                            0                              9.70   Social Security OASDI                           99.25         621.67
FML Unpaid               03/09/2020 - 03/22/2020       3.75          0               0.00           0.00   Medicare                                        23.21         145.39
Health Reward                                                        0                            250.00   Federal Withholding                            166.97       1,046.73
PTO                      03/09/2020 - 03/22/2020        7.5      20.89          156.68          1,117.63   State Tax - IA                                   0.00           1.32
Reg Hourly               03/09/2020 - 03/15/2020      32.75      20.89          684.15                     State Tax - WI                                  82.87         494.95
Reg Hourly               03/16/2020 - 03/22/2020         36      20.89          752.04          8,862.62
Weekend Diff             03/16/2020 - 03/22/2020          4          2            8.00             60.00
Earnings                                                                      1,600.87         10,299.95   Employee Taxes                                372.30        2,310.06

                           Pre Tax Deductions                                                                          Post Tax Deductions
Description                                              Amount               YTD Description                                                            Amount            YTD
401(k) Pre Tax                                                               41.55 Identity Theft Insurance                                                               26.88
Dental Pre Tax                                                               54.00 Long Term Disability                                                                   44.58
Medical Pre Tax                                                             219.00
Pre Tax Deductions                                            0.00          314.55     Post Tax Deductions                                                 0.00           71.46

                         Employer Paid Benefits                                                                           Taxable Wages
Description                                              Amount               YTD  Description                                                        Amount               YTD
401(k) Employer Match                                                        41.54 OASDI - Taxable Wages                                             1,600.87         10,026.95
Dental Company                                                               63.00 Medicare - Taxable Wages                                          1,600.87         10,026.95
Life Basic Company                                                           13.50 Federal Withholding - Taxable Wages                               1,600.87          9,985.40
Medical Company                                                           1,497.00 State Tax Taxable Wages - IA                                      1,600.87          9,985.40
Employer Paid Benefits                                        0.00        1,615.04 State Tax Taxable Wages - WI                                      1,600.87          9,985.40

                                                                                            Federal                                              State
Marital Status                                                                               Single                                             Single
Allowances                                                                                        0                                                  0
Additional Withholding                                                                            0                                                  0

                                                                         Payment Information
Bank                                Account Name                                      Account Number                               USD Amount                   Amount
FREEDOM BANK                        FREEDOM BANK ******3207                           ******3207                                                              1,228.57 USD
                                           Gundersen Lutheran Admin Svcs    1900 South Avenue La Crosse, WI 54601-5467
Name                       Company                                         Employee ID     Pay Period Begin        Pay Period End         Check Date         Check Number
Veronica Novak             Gundersen Lutheran Admin Svcs                                        03/23/2020             04/05/2020         04/13/2020

                                    Hours Worked              Gross Pay        Pre Tax Deductions         Employee Taxes    Post Tax Deductions                   Net Pay
Current                                    78.00               1,671.20                    45.50                  378.93                 11.91                   1,234.86
YTD                                       540.00              11,971.15                   360.05                2,688.99                 83.37                   8,838.74

                                         Earnings                                                                             Employee Taxes
Description              Dates                       Hours      Rate          Amount            YTD  Description                                   Amount            YTD
2nd Shift                                                          0                            9.70 Social Security OASDI                          100.79         722.46
Health Reward                                                      0                          250.00 Medicare                                        23.57         168.96
PTO                      03/23/2020 - 04/05/2020          2    20.89            41.78       1,159.41 Federal Withholding                            169.95       1,216.68
Reg Hourly               03/23/2020 - 03/29/2020         40    20.89           835.60                State Tax - IA                                   0.00           1.32
Reg Hourly               03/30/2020 - 04/05/2020         38    20.89           793.82      10,492.04 State Tax - WI                                  84.62         579.57
Weekend Diff                                                       0                           60.00
Earnings                                                                     1,671.20      11,971.15   Employee Taxes                              378.93        2,688.99

                           Pre Tax Deductions                                                                       Post Tax Deductions
Description                                              Amount              YTD Description                                                       Amount            YTD
401(k) Pre Tax                                                              41.55 Identity Theft Insurance                                           4.48           31.36
Dental Pre Tax                                              9.00            63.00 Long Term Disability                                               7.43           52.01
Medical Pre Tax                                            36.50           255.50
Pre Tax Deductions                                        45.50            360.05   Post Tax Deductions                                             11.91           83.37

                         Employer Paid Benefits                                                                   Taxable Wages
Description                                              Amount             YTD  Description                                                    Amount               YTD
401(k) Employer Match                                                      41.54 OASDI - Taxable Wages                                         1,625.70         11,652.65
Dental Company                                             10.50           73.50 Medicare - Taxable Wages                                      1,625.70         11,652.65
Life Basic Company                                          2.25           15.75 Federal Withholding - Taxable Wages                           1,625.70         11,611.10
Medical Company                                           249.50        1,746.50 State Tax Taxable Wages - IA                                  1,625.70         11,611.10
Employer Paid Benefits                                   262.25         1,877.29 State Tax Taxable Wages - WI                                  1,625.70         11,611.10

                                                                                        Federal                                            State
Marital Status                                                                           Single                                           Single
Allowances                                                                                    0                                                0
Additional Withholding                                                                        0                                                0

                                                                       Payment Information
Bank                                Account Name                                    Account Number                           USD Amount                   Amount
FREEDOM BANK                        FREEDOM BANK ******3207                         ******3207                                                          1,234.86 USD
                                           Gundersen Lutheran Admin Svcs    1900 South Avenue La Crosse, WI 54601-5467
Name                       Company                                         Employee ID     Pay Period Begin        Pay Period End           Check Date         Check Number
Veronica Novak             Gundersen Lutheran Admin Svcs                                        04/06/2020             04/19/2020           04/27/2020

                                    Hours Worked              Gross Pay        Pre Tax Deductions         Employee Taxes      Post Tax Deductions                   Net Pay
Current                                    60.25               1,336.97                    45.50                  289.80                   11.91                     989.76
YTD                                       600.25              13,308.12                   405.55                2,978.79                   95.28                   9,828.50

                                         Earnings                                                                               Employee Taxes
Description              Dates                       Hours      Rate          Amount            YTD    Description                                   Amount            YTD
2nd Shift                                                          0                            9.70   Social Security OASDI                           80.08         802.54
Health Reward                                                      0                          250.00   Medicare                                        18.73         187.69
Low Census Unpaid        04/06/2020 - 04/19/2020         16        0             0.00           0.00   Federal Withholding                            129.84       1,346.52
PTO                      04/06/2020 - 04/19/2020       3.75    20.89            78.34       1,237.75   State Tax - IA                                   0.00           1.32
Reg Hourly               04/06/2020 - 04/12/2020      36.25    20.89           757.27                  State Tax - WI                                  61.15         640.72
Reg Hourly               04/13/2020 - 04/19/2020         24    20.89           501.36      11,750.67
Weekend Diff                                                       0                           60.00
Earnings                                                                     1,336.97      13,308.12   Employee Taxes                                289.80        2,978.79

                           Pre Tax Deductions                                                                       Post Tax Deductions
Description                                              Amount              YTD Description                                                         Amount            YTD
401(k) Pre Tax                                                              41.55 Identity Theft Insurance                                             4.48           35.84
Dental Pre Tax                                              9.00            72.00 Long Term Disability                                                 7.43           59.44
Medical Pre Tax                                            36.50           292.00
Pre Tax Deductions                                        45.50            405.55   Post Tax Deductions                                               11.91           95.28

                         Employer Paid Benefits                                                                          Taxable Wages
Description                                              Amount             YTD  Description                                                      Amount               YTD
401(k) Employer Match                                                      41.54 OASDI - Taxable Wages                                           1,291.47         12,944.12
Dental Company                                             10.50           84.00 Medicare - Taxable Wages                                        1,291.47         12,944.12
Life Basic Company                                          2.25           18.00 Federal Withholding - Taxable Wages                             1,291.47         12,902.57
Medical Company                                           249.50        1,996.00 State Tax Taxable Wages - IA                                    1,291.47         12,902.57
Employer Paid Benefits                                   262.25         2,139.54 State Tax Taxable Wages - WI                                    1,291.47         12,902.57

                                                                                        Federal                                              State
Marital Status                                                                           Single                                             Single
Allowances                                                                                    0                                                  0
Additional Withholding                                                                        0                                                  0

                                                                       Payment Information
Bank                                Account Name                                    Account Number                             USD Amount                      Amount
FREEDOM BANK                        FREEDOM BANK ******3207                         ******3207                                                                 989.76 USD
